The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county on a charge of having the possession of a still, and was sentenced to pay a fine of $250 and to confinement in the county jail for a term of 150 days.
The state has filed a motion to dismiss, from which it appears that defendant, after his conviction, was at large upon a supersedeas bond; that he has left the state of Oklahoma, is a fugitive, his whereabouts are unknown, that since October 30, 1928, a warrant for said defendant *Page 150 
has been in the hands of the sheriff, and he has been unable to apprehend him or to learn his whereabouts. It is settled by many decisions of this court that, where a defendant has been convicted and perfects an appeal to this court, this court will not consider his appeal, unless he is where he can be made to respond to any judgment or order which may be rendered in the case. Where a defendant becomes a fugitive from justice pending the determination of his appeal, this court upon proper motion will dismiss the same.
The case is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.